Citation Nr: 0310275	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1968 to April 1970, including service in the 
Republic of Vietnam from May 1959 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2000 from 
the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which 
denied service connection for degenerative disc disease of 
the back.  The claimant appeared and offered testimony in 
support of his claims at a personal hearing held at the RO in 
August 2001 before the undersigned Veterans Law Judge of the 
Board of Veterans' Appeals.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

REMAND


The Board has undertaken additional development of the issue 
of service connection for degenerative disc disease of the 
back.  Before the Board completed the indicated development, 
a Federal Circuit Court decision in DAV v. Secretary of 
Veteran Affairs, Nos. 02-7304, 20-7305, 02-7316 ( Fed. Cir. 
May 1, 2003) invalidated, in part, the authority of the Board 
to conduct such development.  For this reason , the claim 
must be remanded to the RO for the following action:

The RO should undertake a complete review 
of the evidence currently of record, 
including the December 2002 VA 
examination and medical opinion and the 
evidence contained in the temporary 
folder associated with the claims folder.  
Then, the RO should readjudicate the 
issue of entitlement to service 
connection for degenerative disc disease 
of the back, in light of that review.  

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




